Exhibit 10.16

 

HORIZON PCS, INC.

2004 STOCK INCENTIVE PLAN

 


SECTION 1


 


GENERAL


 

1.1                                 Purpose.  The Horizon PCS, Inc. 2004 Stock
Incentive Plan (the “Plan”) has been established by Horizon PCS, Inc. (the
“Company”) to (i) attract and retain persons eligible to participate in the
Plan; (ii) motivate Participants (as defined in Section 1.2 below), by means of
appropriate incentives, to achieve long-range goals; (iii) provide incentive
compensation opportunities that are competitive with those of other similar
companies; and (iv) further identify Participants’ interests with those of the
Company’s shareholders through compensation that is based on the Company’s
common stock; and thereby promote the long-term financial interest of the
Company and its Subsidiaries, as defined in Section 8(i), including the growth
in value of the Company’s equity and enhancement of long-term shareholder
return.  Pursuant to the Plan, Participants may receive Options, SARs, or Other
Stock Awards, each as defined herein (collectively referred to as “Awards”).

 

1.2                                 Participation.  Subject to the terms and
conditions of the Plan, the Committee (as defined in Section 6) shall determine
and designate, from time to time, from among the Eligible Grantees, as defined
in Section 8(f) (including transferees of Eligible Grantees to the extent the
transfer is permitted by the Plan and the applicable Award Agreement, as defined
in Section 4.10), those persons who will be granted one or more Awards under the
Plan, and thereby become “Participants” in the Plan. In the discretion of the
Committee, a Participant may be granted any Award permitted under the provisions
of the Plan, and more than one Award may be granted to a Participant. Awards may
be granted as alternatives to or in replacement of Awards outstanding under the
Plan, or any other plan or arrangement of the Company or a Subsidiary (including
a plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary).

 

1.3                                 Operation, Administration, and Definitions. 
The operation and administration of the Plan, including the Awards made under
the Plan, shall be subject to the provisions of Section 4 (relating to operation
and administration). Capitalized terms in the Plan shall be defined as set forth
in the Plan (including the definition provisions of Section 8 of the Plan).

 


SECTION 2


 


OPTIONS AND SARS


 


2.1                                 DEFINITIONS.


 


(A)                                  THE GRANT OF AN “OPTION” ENTITLES THE
PARTICIPANT TO PURCHASE SHARES OF STOCK AT AN “EXERCISE PRICE” ESTABLISHED BY
THE COMMITTEE. OPTIONS GRANTED UNDER THIS SECTION 2 MAY EITHER BE INCENTIVE
STOCK OPTIONS (“ISOS”) OR NON-QUALIFIED OPTIONS (“NQOS”), AS DETERMINED IN THE
DISCRETION OF THE COMMITTEE. AN “ISO” IS AN OPTION THAT IS INTENDED TO SATISFY

 

--------------------------------------------------------------------------------


 

the requirements applicable to an “incentive stock option” described in
Section 422(b) of the Internal Revenue Code of 1986, as amended (the “Code”). An
“NQO” is an Option that is not intended to be an “incentive stock option” as
that term is described in Section 422(b) of the Code.


 


(B)                                 A STOCK APPRECIATION RIGHT (AN “SAR”)
ENTITLES THE PARTICIPANT TO RECEIVE, IN CASH OR STOCK (AS DETERMINED IN
ACCORDANCE WITH SECTION 2.5), VALUE EQUAL TO (OR OTHERWISE BASED ON) THE EXCESS
OF: (A) THE FAIR MARKET VALUE (AS DEFINED IN SECTION 8(G)) OF A SPECIFIED NUMBER
OF SHARES OF STOCK AT THE TIME OF EXERCISE; OVER (B) AN EXERCISE PRICE
ESTABLISHED BY THE COMMITTEE.


 

2.2                                 Exercise Price.  The Exercise Price of each
Option and SAR granted under this Section 2 shall be established by the
Committee or shall be determined by a method established by the Committee at the
time the Option or SAR is granted; provided, however, that the Exercise Price of
an ISO shall not be less than 100% of the Fair Market Value of a share of Stock
on the date of grant of the Award.

 

2.3                                 Exercise.  An Option and an SAR shall be
exercisable in accordance with such terms and conditions and during such periods
as may be established by the Committee; provided, however, that unless otherwise
provided in a Participant’s Award Agreement, if a Participant shall die while in
the employ of the Company or a Subsidiary and shall not have fully exercised an
Option or SAR, to the extent that the Participant’s right to exercise such
Option or SAR had accrued pursuant to this Section 2 of the Plan at the time of
his death and had not previously been exercised, the Option or SAR may be
exercised (subject to the condition that no Option or SAR shall be exercisable
after the Expiration Date, as defined in Section 2.6 below) at any time within
one (1) year after the Participant’s death, by the executors or administrators
of the Participant’s estate or by any person or persons who shall have acquired
the Option or SAR directly from the Participant by bequest or inheritance.  No
Option may be exercised after the Expiration Date (as defined in Section 2.6
below) applicable to that Option.

 

2.4                                 Payment of Option Exercise Price.  The
payment of the Exercise Price of an Option granted under this Section 2 shall be
subject to the following:

 


(A)                                  SUBJECT TO THE FOLLOWING PROVISIONS OF THIS
SECTION 2.4, THE FULL EXERCISE PRICE FOR SHARES OF STOCK PURCHASED UPON THE
EXERCISE OF ANY OPTION SHALL BE PAID AT THE TIME OF SUCH EXERCISE (EXCEPT THAT,
IN THE CASE OF AN EXERCISE ARRANGEMENT APPROVED BY THE COMMITTEE AND DESCRIBED
IN SECTION 2.4(C), PAYMENT MAY BE MADE AS SOON AS PRACTICABLE AFTER THE
EXERCISE).


 


(B)                                 THE EXERCISE PRICE SHALL BE PAYABLE IN CASH
OR BY TENDERING (EITHER BY ACTUAL DELIVERY OF SHARES OR BY ATTESTATION) SHARES
OF STOCK THAT ARE ACCEPTABLE TO THE COMMITTEE, HAVE BEEN HELD BY THE PARTICIPANT
FOR AT LEAST SIX MONTHS, AND WERE VALUED AT FAIR MARKET VALUE AS OF THE DAY THE
SHARES ARE TENDERED, OR IN ANY COMBINATION OF CASH, SHARES, OR ATTESTED SHARES,
AS DETERMINED BY THE COMMITTEE.


 


(C)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
A PARTICIPANT MAY ELECT TO PAY THE EXERCISE PRICE UPON THE EXERCISE OF AN OPTION
BY IRREVOCABLY AUTHORIZING A THIRD PARTY TO SELL SHARES OF STOCK (OR A
SUFFICIENT PORTION OF THE SHARES) ACQUIRED UPON EXERCISE OF THE OPTION AND

 

2

--------------------------------------------------------------------------------


 

remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.

 

2.5                                 Settlement of Award.  Shares of Stock
delivered pursuant to the exercise of an Option or SAR shall be subject to such
conditions, restrictions and contingencies as the Committee may establish in the
applicable Award Agreement. Settlement of SARs may be made in shares of Stock
(valued at their Fair Market Value at the time of exercise), in cash, or in a
combination thereof, as determined in the discretion of the Committee. The
Committee, in its discretion, may impose such conditions, restrictions and
contingencies with respect to shares of Stock acquired pursuant to the exercise
of an Option or an SAR as the Committee determines to be desirable.

 

2.6                                 Expiration Date.  The “Expiration Date” with
respect to an Option means the date established as the Expiration Date by the
Committee at the time of the grant; provided, however, that the Expiration Date
with respect to any Option shall not be later than the ten-year anniversary of
the date on which the Option is granted; and further provided that an Option may
be terminated earlier than its Expiration Date in accordance with the terms of
this Plan or the Award Agreement evidencing the Option.

 


SECTION 3


 


OTHER STOCK AWARDS


 

3.1                                 Definitions.  The term “Other Stock Awards”
means any of the following:

 


(A)                                  A “STOCK UNIT” AWARD IS THE GRANT OF A
RIGHT TO RECEIVE SHARES OF STOCK IN THE FUTURE.


 


(B)                                 A “PERFORMANCE SHARE” AWARD IS A GRANT OF A
RIGHT TO RECEIVE SHARES OF STOCK OR STOCK UNITS WHICH IS CONTINGENT ON THE
ACHIEVEMENT OF PERFORMANCE OR OTHER OBJECTIVES DURING A SPECIFIED PERIOD.


 


(C)                                  A “RESTRICTED STOCK” AWARD IS A GRANT OF
SHARES OF STOCK, AND A “RESTRICTED STOCK UNIT” AWARD IS THE GRANT OF A RIGHT TO
RECEIVE SHARES OF STOCK IN THE FUTURE, WITH SUCH SHARES OF STOCK OR RIGHT TO
FUTURE DELIVERY OF SUCH SHARES OF STOCK SUBJECT TO A RISK OF FORFEITURE OR OTHER
RESTRICTIONS THAT WILL LAPSE UPON THE ACHIEVEMENT OF ONE OR MORE GOALS RELATING
TO COMPLETION OF SERVICE BY THE PARTICIPANT, OR ACHIEVEMENT OF PERFORMANCE OR
OTHER OBJECTIVES, AS DETERMINED BY THE COMMITTEE.


 

3.2                                 Restrictions on Stock Awards.  Each Stock
Unit Award, Restricted Stock Award, Restricted Stock Unit Award and Performance
Share Award shall be subject to the following:

 


(A)                                  ANY SUCH AWARD SHALL BE SUBJECT TO SUCH
CONDITIONS, RESTRICTIONS AND CONTINGENCIES AS THE COMMITTEE SHALL DETERMINE.


 


(B)                                 THE COMMITTEE MAY DESIGNATE WHETHER ANY SUCH
AWARDS BEING GRANTED TO ANY PARTICIPANT ARE INTENDED TO BE “PERFORMANCE-BASED
COMPENSATION” AS THAT TERM IS USED IN SECTION 162(M) OF THE CODE. ANY SUCH
AWARDS DESIGNATED AS INTENDED TO BE “PERFORMANCE-BASED

 

3

--------------------------------------------------------------------------------


 

compensation” shall be conditioned on the achievement of one or more Performance
Measures. The Performance Measures that may be used by the Committee for such
Awards shall be based on any one or more of the following, as selected by the
Committee: return on capital or increase in pretax earnings of the Company
and/or one or more divisions and/or subsidiaries, return on stockholders’ equity
of the Company, increase in earnings per share of the Company, sales of the
Company and/or one or more divisions and/or subsidiaries, pretax earnings of the
Company and/or one or more divisions and/or subsidiaries, net earnings of the
Company and/or one or more divisions and/or subsidiaries, control of operating
and/or non-operating expenses of the Company and/or one or more divisions and/or
subsidiaries, margins of the Company and/or one or more divisions and/or
subsidiaries, market price of the Company’s securities, and solely for an Award
not intended to constitute “performance-based compensation” under Section 162(m)
of the Code, other objectively measurable factors directly tied to the
performance of the Company and/or one or more divisions and/or subsidiaries. For
Awards intended to be “performance-based compensation,” the grant of the Awards
and the establishment of the Performance Measures shall be made during the
period required under Code Section 162(m).


 


SECTION 4


 


OPERATION AND ADMINISTRATION


 

4.1                                 Effective Date; Duration.  Subject to the
approval (the “Requisite Approval”) of the stockholders of the Company, or the
United States Bankruptcy Court for the Southern District of Ohio (the
“Bankruptcy Court”), the Plan shall be effective as of the effective date of the
Company’s Plan of Reorganization (the “Effective Date”), filed in connection
with the Company’s chapter 11 case in the Bankruptcy Court (the “Chapter 11
Case”).  The Plan shall have a duration of ten years from the Effective Date;
provided that in the event of Plan termination, the Plan shall remain in effect
as long as any Awards under it are outstanding; provided further, however, that
no Award may be granted under the Plan on a date that is more than ten years
from the Effective Date.

 

4.2                                 Awards Subject to Plan.  Awards granted
under the Plan shall be subject to the following:

 


(A)                                  SUBJECT TO ADJUSTMENT AS PROVIDED IN THE
FOLLOWING PROVISIONS OF THIS SECTION 4.2, THE MAXIMUM NUMBER OF SHARES OF STOCK
THAT MAY BE DELIVERED TO PARTICIPANTS AND THEIR BENEFICIARIES UNDER THE PLAN
SHALL BE 986,702 SHARES OF STOCK, ALL OF WHICH MAY BE ISSUED UPON THE EXERCISE
OF ISOS, AND NO PARTICIPANT MAY BE ISSUED AWARDS COVERING MORE THAN 500,000
SHARES OF STOCK IN ANY ONE CALENDAR YEAR.


 


(B)                                 TO THE EXTENT ANY SHARES OF STOCK COVERED BY
AN AWARD ARE NOT DELIVERED TO A PARTICIPANT OR BENEFICIARY BECAUSE THE AWARD IS
FORFEITED OR CANCELED, OR THE SHARES OF STOCK ARE NOT DELIVERED BECAUSE THE
AWARD IS SETTLED IN CASH OR USED TO SATISFY THE APPLICABLE TAX WITHHOLDING
OBLIGATION, SUCH SHARES SHALL NOT BE DEEMED TO HAVE BEEN DELIVERED FOR PURPOSES
OF DETERMINING THE MAXIMUM NUMBER OF SHARES OF STOCK AVAILABLE FOR DELIVERY
UNDER THE PLAN.  THE MAXIMUM NUMBER OF SHARES OF STOCK AVAILABLE FOR DELIVERY
UNDER THE PLAN SHALL NOT BE REDUCED FOR SHARES SUBJECT TO PLANS ASSUMED BY THE
COMPANY IN AN ACQUISITION OF AN INTEREST IN ANOTHER COMPANY.

 

4

--------------------------------------------------------------------------------


 


(C)                                  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, IF THE OUTSTANDING SHARES OF STOCK ARE CHANGED INTO OR EXCHANGED FOR
A DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE COMPANY BY
REASON OF ANY RECAPITALIZATION, RECLASSIFICATION, STOCK SPLIT, STOCK DIVIDEND,
COMBINATION, SUBDIVISION OR SIMILAR TRANSACTION, OR IF THE COMPANY MAKES AN
EXTRAORDINARY DIVIDEND OR DISTRIBUTION TO ITS STOCKHOLDERS (INCLUDING WITHOUT
LIMITATION TO IMPLEMENT A SPINOFF) (EACH, A “CORPORATE TRANSACTION”) THEN,
SUBJECT TO ANY REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, BOTH (A) THE
NUMBER AND KIND OF SHARES OF COMPANY STOCK AVAILABLE UNDER THE PLAN AND NOT THEN
SUBJECT TO OUTSTANDING AWARDS, AND (B) THE NUMBER AND KIND OF SHARES SET FORTH
AS A LIMIT OR MAXIMUM HEREUNDER SHALL AUTOMATICALLY BE PROPORTIONATELY ADJUSTED,
WITH NO ACTION REQUIRED ON THE PART OF THE COMMITTEE OR OTHERWISE.  UNLESS
OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT, AND SUBJECT TO ANY
REQUIRED ACTION BY THE STOCKHOLDERS, THE NUMBER AND KIND OF SHARES COVERED BY
EACH OUTSTANDING AWARD, AND THE PRICE PER SHARE PROVIDED UNDER THE TERMS OF EACH
SUCH AWARD, MAY, AT THE DISCRETION OF THE COMMITTEE, BE PROPORTIONATELY ADJUSTED
FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF THE COMPANY
RESULTING FROM A CORPORATE TRANSACTION OR ANY OTHER INCREASE OR DECREASE IN THE
NUMBER OF SUCH SHARES, OR ANY DECREASE IN THE VALUE OF SUCH SHARES, EFFECTED
WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY.  NOTWITHSTANDING THE FOREGOING,
NO FRACTIONAL SHARES SHALL BE ISSUED OR MADE SUBJECT TO AN OPTION, SAR OR STOCK
AWARD IN MAKING THE FOREGOING ADJUSTMENTS.  ALL ADJUSTMENTS MADE BY THE
COMMITTEE UNDER THIS SECTION SHALL BE FINAL, CONCLUSIVE AND BINDING UPON THE
HOLDERS OF OPTIONS, SARS AND STOCK AWARDS.


 


(D)                                 UNLESS OTHERWISE PROVIDED IN A PARTICIPANT’S
AWARD AGREEMENT, IF THE COMPANY MERGES OR CONSOLIDATES WITH ANOTHER CORPORATION,
WHETHER OR NOT THE COMPANY IS A SURVIVING CORPORATION, OR IF THE COMPANY IS
LIQUIDATED OR SELLS OR OTHERWISE DISPOSES OF SUBSTANTIALLY ALL OF ITS ASSETS
WHILE UNEXERCISED OPTIONS OR OTHER AWARDS REMAIN OUTSTANDING UNDER THIS PLAN,
(A) SUBJECT TO THE PROVISIONS OF CLAUSE (C) BELOW, AFTER THE EFFECTIVE DATE OF
THE MERGER, CONSOLIDATION, LIQUIDATION, SALE OR OTHER DISPOSITION, AS THE CASE
MAY BE, EACH HOLDER OF AN OUTSTANDING OPTION OR OTHER AWARD SHALL BE ENTITLED,
UPON EXERCISE OF THAT OPTION OR AWARD OR IN PLACE OF IT, AS THE CASE MAY BE, TO
RECEIVE, AT THE OPTION OF THE COMMITTEE AND IN LIEU OF SHARES OF STOCK, (I) THE
NUMBER AND CLASS OR CLASSES OF SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY
TO WHICH THE HOLDER WOULD HAVE BEEN ENTITLED IF, IMMEDIATELY PRIOR TO THE
MERGER, CONSOLIDATION, LIQUIDATION, SALE OR OTHER DISPOSITION, THE HOLDER HAD
BEEN THE HOLDER OF RECORD OF A NUMBER OF SHARES OF STOCK EQUAL TO THE NUMBER OF
SHARES OF STOCK AS TO WHICH THAT OPTION MAY BE EXERCISED OR ARE SUBJECT TO THE
AWARD OR (II) SHARES OF STOCK OF THE COMPANY THAT IS THE SURVIVING CORPORATION
IN SUCH MERGER, CONSOLIDATION, LIQUIDATION, SALE OR OTHER DISPOSITION HAVING A
VALUE, AS OF THE DATE OF PAYMENT UNDER SUBSECTION 4.2(D)(I), AS DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION, EQUAL TO THE VALUE OF THE SHARES OF STOCK
OR OTHER SECURITIES OR PROPERTY OTHERWISE PAYABLE UNDER SUBSECTION 4.2(D)(I);
(B) IF OPTIONS OR OTHER AWARDS HAVE NOT ALREADY BECOME EXERCISABLE UNDER
SECTION 5 HEREOF, THE BOARD OF DIRECTORS MAY WAIVE ANY LIMITATIONS SET FORTH IN
OR IMPOSED PURSUANT TO THIS PLAN SO THAT ALL OPTIONS OR OTHER AWARDS, FROM AND
AFTER A DATE PRIOR TO THE EFFECTIVE DATE OF THAT MERGER, CONSOLIDATION,
LIQUIDATION, SALE OR OTHER DISPOSITION, AS THE CASE MAY BE, SPECIFIED BY THE
BOARD OF DIRECTORS, SHALL BE EXERCISABLE IN FULL; AND (C) ALL OUTSTANDING
OPTIONS OR SARS MAY BE CANCELLED BY THE BOARD OF DIRECTORS AS OF THE EFFECTIVE
DATE OF ANY MERGER, CONSOLIDATION, LIQUIDATION, SALE OR OTHER DISPOSITION,
PROVIDED THAT ANY OPTIONEE OR SAR HOLDER SHALL HAVE THE RIGHT IMMEDIATELY PRIOR
TO SUCH EVENT TO EXERCISE HIS OR HER OPTION OR SAR TO THE EXTENT SUCH OPTIONEE
OR HOLDER IS OTHERWISE ABLE TO DO SO IN ACCORDANCE WITH THIS PLAN (INCLUDING
SECTION 5 HEREOF) OR HIS OR HER INDIVIDUAL AWARD AGREEMENT; PROVIDED, FURTHER,
THAT IN

 

5

--------------------------------------------------------------------------------


 

the case of an in-the-money Option or SAR, any such cancellation pursuant to
this Section 4.2(d) shall be contingent upon the payment to the affected
Participants of an amount in cash, property or a combination thereof having an
aggregate value equal to the excess of the value of the per-share amount of
consideration paid pursuant to the merger, consolidation, liquidation, sale or
other disposition, as the case may be, giving rise to such cancellation, over
the per-share exercise price of such Option or SAR, multiplied by the number of
shares of Stock subject to the Option or SAR.  No payments will be made for
out-of-the-money Options or SARs that are cancelled under this provision.


 


(E)                                  IN THE EVENT OF A CHANGE IN THE SHARES OF
THE COMPANY AS PRESENTLY CONSTITUTED, WHICH IS LIMITED TO A CHANGE OF ALL OF ITS
AUTHORIZED SHARES WITH PAR VALUE INTO THE SAME NUMBER OF SHARES WITH A DIFFERENT
PAR VALUE OR WITHOUT PAR VALUE, THE SHARES RESULTING FROM ANY SUCH CHANGE SHALL
BE DEEMED TO BE THE SHARES WITHIN THE MEANING OF THIS PLAN.


 


(F)                                    ANY ADJUSTMENTS PURSUANT TO
SECTION 4.2(D) SHALL BE MADE BY THE BOARD OR COMMITTEE, AS THE CASE MAY BE,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE,
REGARDLESS OF WHETHER OR NOT ANY SUCH ADJUSTMENT SHALL HAVE THE RESULT OF
CAUSING AN ISO TO CEASE TO QUALIFY AS AN ISO.


 


(G)                                 EXCEPT AS HEREINBEFORE EXPRESSLY PROVIDED IN
THIS SECTION 4, A PARTICIPANT SHALL HAVE NO RIGHTS BY REASON OF ANY SUBDIVISION
OR CONSOLIDATION OF SHARES OF STOCK OF ANY CLASS OR THE PAYMENT OF ANY STOCK
DIVIDEND OR ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF SHARES OF STOCK OF
ANY CLASS OR BY REASON OF ANY DISSOLUTION, LIQUIDATION, MERGER, OR CONSOLIDATION
OR SPIN-OFF OF ASSETS OR STOCK OF ANOTHER CORPORATION, AND ANY ISSUE BY THE
COMPANY OF SHARES OF STOCK OF ANY CLASS, SHALL NOT AFFECT, AND NO ADJUSTMENT BY
REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR PRICE OF SHARES OF
STOCK SUBJECT TO AN AWARD, UNLESS THE COMMITTEE SHALL OTHERWISE DETERMINE.


 


(H)                                 THE GRANT OF ANY AWARD PURSUANT TO THIS PLAN
SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY (A) TO MAKE
ADJUSTMENTS, RECLASSIFICATIONS, REORGANIZATIONS OR CHANGES OF ITS CAPITAL OR
BUSINESS STRUCTURE, (B) TO MERGE OR CONSOLIDATE, (C) TO DISSOLVE, LIQUIDATE OR
SELL, OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS OR (D) TO ISSUE ANY
BONDS, DEBENTURES, PREFERRED OR OTHER PREFERENCE STOCK AHEAD OF OR AFFECTING THE
STOCK. IF ANY ACTION DESCRIBED IN THE PRECEDING SENTENCE RESULTS IN A FRACTIONAL
SHARE FOR ANY PARTICIPANT UNDER ANY AWARD HEREUNDER, SUCH FRACTION SHALL BE
COMPLETELY DISREGARDED AND THE PARTICIPANT SHALL ONLY BE ENTITLED TO THE WHOLE
NUMBER OF SHARES RESULTING FROM SUCH ADJUSTMENT.


 

4.3                                 General Restrictions.  Delivery of shares of
Stock or other amounts under the Plan shall be subject to the following:

 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, THE COMPANY SHALL HAVE NO LIABILITY TO DELIVER ANY SHARES OF STOCK UNDER
THE PLAN OR MAKE ANY OTHER DISTRIBUTION OF BENEFITS UNDER THE PLAN UNLESS SUCH
DELIVERY OR DISTRIBUTION WOULD COMPLY WITH ALL APPLICABLE LAWS (INCLUDING,
WITHOUT LIMITATION, THE REQUIREMENTS OF THE SECURITIES ACT OF 1933), AND THE
APPLICABLE REQUIREMENTS OF ANY SECURITIES EXCHANGE OR SIMILAR ENTITY.

 

6

--------------------------------------------------------------------------------


 


(B)                                 TO THE EXTENT THAT THE PLAN PROVIDES FOR
ISSUANCE OF STOCK CERTIFICATES TO REFLECT THE ISSUANCE OF SHARES OF STOCK, THE
ISSUANCE MAY BE EFFECTED ON A NON-CERTIFICATED BASIS, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW OR THE APPLICABLE RULES OF ANY STOCK EXCHANGE.


 

4.4                                 Tax Withholding.  All distributions under
the Plan are subject to withholding of all applicable taxes, and the Committee
may condition the delivery of any shares or other benefits under the Plan on
satisfaction of the applicable withholding obligations. The Committee, in its
discretion, and subject to such requirements as the Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Participant, through the surrender
of shares of Stock which the Participant already owns, or through the surrender
of shares of Stock to which the Participant is otherwise entitled under the
Plan, but only to the extent of the minimum amount required to be withheld under
applicable law.

 

4.5                                 Use of Shares.  Subject to the overall
limitation on the number of shares of Stock that may be delivered under the
Plan, the Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.

 

4.6                                 Dividends and Dividend Equivalents.  An
Award (including without limitation an Option or SAR Award) may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Stock subject to the Award (both before and after the
Stock subject to the Award is earned, vested, or acquired), which payments may
be either made currently or credited to an account for the Participant, and may
be settled in cash or Stock as determined by the Committee. Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in shares of Stock, may be subject to such conditions, restrictions
and contingencies as the Committee shall establish, including the reinvestment
of such credited amounts in Stock equivalents.

 

4.7                                 Payments.  Awards may be settled through
cash payments, the delivery of shares of Stock, the granting of replacement
Awards, or any combination thereof as the Committee shall determine. Any Award
settlement, including payment deferrals, may be subject to such conditions,
restrictions and contingencies as the Committee shall determine. The Committee
may permit or require the deferral of any Award payment, subject to such rules
and procedures as it may establish, which may include provisions for the payment
or crediting of interest, or dividend equivalents, including converting such
credits into deferred Stock equivalents.  Each Subsidiary shall be liable for
payment of cash due under the Plan with respect to any Participant to the extent
that such benefits are attributable to the services rendered for that Subsidiary
by the Participant.  Any disputes relating to liability of a Subsidiary for cash
payments shall be resolved by the Committee.

 

4.8                                 Transferability.  Except as otherwise
provided by the Committee, Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and
distribution.

 

7

--------------------------------------------------------------------------------


 

4.9                                 Form and Time of Elections.  Unless
otherwise specified herein, each election required or permitted to be made by
any Participant or other person entitled to benefits under the Plan, and any
permitted modification, or revocation thereof, shall be in writing filed with
the Committee at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the Plan, as the Committee shall
require.

 

4.10                           Agreement with Company.  An Award under the Plan
shall be subject to such terms and conditions, not inconsistent with the Plan,
as the Committee shall, in its sole discretion, prescribe. The terms and
conditions of any Award to any Participant shall be reflected in such form of
written document as is determined by the Committee. A copy of such document
shall be provided to the Participant, and the Committee may, but need not,
require that the Participant shall sign a copy of such document. Such document
is referred to in the Plan as an “Award Agreement” regardless of whether any
Participant signature is required.

 

4.11                           Action by Company or Subsidiary.  Any action
required or permitted to be taken by the Company or any Subsidiary shall be by
resolution of its board of directors, or by action of one or more members of the
board (including a committee of the board) who are duly authorized to act for
the board, or (except to the extent prohibited by applicable law or applicable
rules of any stock exchange) by a duly authorized officer of such company.

 

4.12                           Gender and Number.  Where the context admits,
words in any gender shall include any other gender, words in the singular shall
include the plural and the plural shall include the singular.

 


4.13                           LIMITATION OF IMPLIED RIGHTS.


 


(A)                                  NEITHER A PARTICIPANT NOR ANY OTHER PERSON
SHALL, BY REASON OF PARTICIPATION IN THE PLAN, ACQUIRE ANY RIGHT IN OR TITLE TO
ANY ASSETS, FUNDS OR PROPERTY OF THE COMPANY OR ANY SUBSIDIARY WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, ANY SPECIFIC FUNDS, ASSETS, OR OTHER PROPERTY
WHICH THE COMPANY OR ANY SUBSIDIARY, IN ITS SOLE DISCRETION, MAY SET ASIDE IN
ANTICIPATION OF A LIABILITY UNDER THE PLAN. A PARTICIPANT SHALL HAVE ONLY A
CONTRACTUAL RIGHT TO THE STOCK OR AMOUNTS, IF ANY, PAYABLE UNDER THE PLAN,
UNSECURED BY ANY ASSETS OF THE COMPANY OR ANY SUBSIDIARY, AND NOTHING CONTAINED
IN THE PLAN SHALL CONSTITUTE A GUARANTEE THAT THE ASSETS OF THE COMPANY OR ANY
SUBSIDIARY SHALL BE SUFFICIENT TO PAY ANY BENEFITS TO ANY PERSON.


 


(B)                                 THE PLAN DOES NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT, AND SELECTION AS A PARTICIPANT WILL NOT GIVE ANY PARTICIPATING
EMPLOYEE OR OTHER INDIVIDUAL THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE
COMPANY OR ANY SUBSIDIARY, OR THE RIGHT TO CONTINUE TO PROVIDE SERVICES TO THE
COMPANY OR ANY SUBSIDIARY, NOR ANY RIGHT OR CLAIM TO ANY BENEFIT UNDER THE PLAN,
UNLESS SUCH RIGHT OR CLAIM HAS SPECIFICALLY ACCRUED UNDER THE TERMS OF THE
PLAN.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, NO AWARD UNDER THE PLAN SHALL
CONFER UPON THE HOLDER THEREOF ANY RIGHTS AS A SHAREHOLDER OF THE COMPANY PRIOR
TO THE DATE ON WHICH THE INDIVIDUAL FULFILLS ALL CONDITIONS FOR RECEIPT OF SUCH
RIGHTS.


 


(C)                                  THE PLAN IS INTENDED TO BE AN “UNFUNDED”
PLAN FOR INCENTIVE COMPENSATION.  WITH RESPECT TO ANY PAYMENTS NOT YET MADE TO A
PARTICIPANT PURSUANT TO AN AWARD, NOTHING

 

8

--------------------------------------------------------------------------------


 

contained in the Plan or any Award Agreement will give the Participant any
rights that are greater than those of a general creditor of the Company or any
Subsidiary.


 

4.14                           Evidence.  Evidence required of anyone under the
Plan may be by certificate, affidavit, document or other information which the
person acting on it considers pertinent and reliable, and shall be signed, made
or presented by the proper party or parties.

 

4.15                           Forfeiture.  Notwithstanding anything in the Plan
to the contrary, and unless otherwise specifically provided in an Award
Agreement, all unvested Awards shall be forfeited upon termination of employment
or service for any reason, subject to acceleration of vesting in the event of a
Change in Control as provided in Section 5 and subject to any provisions
contained in an Award Agreement providing for the acceleration of vesting in the
event of the Participant’s death, disability, or retirement.

 


SECTION 5


 


CHANGE IN CONTROL


 

Subject to the provisions of Section 4.2(d) (relating to the adjustment of
shares), and except as otherwise provided in the Plan or the Award Agreement
reflecting the applicable Award, upon the occurrence of a Change in Control as
defined in Section 8(d), the Committee may elect to permit one or more of the
following:

 


(A)                                  ALL OUTSTANDING OPTIONS (REGARDLESS OF
WHETHER IN TANDEM WITH SARS) SHALL BECOME FULLY EXERCISABLE.


 


(B)                                 ALL OUTSTANDING SARS (REGARDLESS OF WHETHER
IN TANDEM WITH OPTIONS) SHALL BECOME FULLY EXERCISABLE.


 


(C)                                  ALL STOCK UNITS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, AND PERFORMANCE SHARES SHALL BECOME FULLY VESTED.


 


SECTION 6


 


COMMITTEE


 

6.1           Administration.  The authority to control and manage the operation
and administration of the Plan shall be vested in a committee (the “Committee”)
in accordance with this Section 6.  The Committee shall be selected by the
Board, and shall consist of at least one member of the Board.  If the Committee
does not exist, or for any other reason determined by the Board, the Board may
take any action under the Plan that would otherwise be the responsibility of the
Committee.  The composition of the Committee shall comport with all applicable
law and the rules of any exchange or quotation system upon which the Stock is
traded.

 

9

--------------------------------------------------------------------------------


 

6.2                                 Powers of Committee.  The Committee’s
administration of the Plan shall be subject to the following:

 


(A)                                  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE WILL HAVE THE AUTHORITY AND DISCRETION TO SELECT FROM AMONG THE
ELIGIBLE GRANTEES THOSE PERSONS WHO SHALL RECEIVE AWARDS, TO DETERMINE THE TIME
OR TIMES OF RECEIPT, TO DETERMINE THE TYPES OF AWARDS AND THE NUMBER OF SHARES
COVERED BY THE AWARDS, TO ESTABLISH THE TERMS, CONDITIONS, PERFORMANCE CRITERIA,
RESTRICTIONS, AND OTHER PROVISIONS OF SUCH AWARDS, AND (SUBJECT TO THE
RESTRICTIONS IMPOSED BY SECTION 7) TO CANCEL OR SUSPEND AWARDS.


 


(B)                                 TO THE EXTENT THAT THE COMMITTEE DETERMINES
THAT THE RESTRICTIONS IMPOSED BY THE PLAN PRECLUDE THE ACHIEVEMENT OF THE
MATERIAL PURPOSES OF THE AWARDS IN JURISDICTIONS OUTSIDE THE UNITED STATES, THE
COMMITTEE WILL HAVE THE AUTHORITY AND DISCRETION TO MODIFY THOSE RESTRICTIONS AS
THE COMMITTEE DETERMINES TO BE NECESSARY OR APPROPRIATE TO CONFORM TO APPLICABLE
REQUIREMENTS OR PRACTICES OF JURISDICTIONS OUTSIDE OF THE UNITED STATES.


 


(C)                                  THE COMMITTEE WILL HAVE THE AUTHORITY AND
DISCRETION TO INTERPRET THE PLAN, TO ESTABLISH, AMEND, AND RESCIND ANY RULES AND
REGULATIONS RELATING TO THE PLAN, TO DETERMINE THE TERMS AND PROVISIONS OF ANY
AWARD AGREEMENT MADE PURSUANT TO THE PLAN, AND TO MAKE ALL OTHER DETERMINATIONS
THAT MAY BE NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN.


 


(D)                                 ANY INTERPRETATION OF THE PLAN BY THE
COMMITTEE OR ANY DECISION MADE BY IT UNDER THE PLAN IS FINAL AND BINDING ON ALL
PERSONS.


 


(E)                                  IN CONTROLLING AND MANAGING THE OPERATION
AND ADMINISTRATION OF THE PLAN, THE COMMITTEE SHALL TAKE ACTION IN A MANNER THAT
CONFORMS TO THE CERTIFICATE OF INCORPORATION AND BY-LAWS OF THE COMPANY, AND
APPLICABLE STATE CORPORATE LAW.


 

6.3                                 Information to be Furnished to Committee. 
The Company and Subsidiaries shall furnish the Committee with such data and
information as it determines may be required for it to discharge its duties. The
records of the Company and Subsidiaries as to an employee’s or Participant’s
employment (or other provision of services), termination of employment (or
cessation of the provision of services), leave of absence, reemployment and
compensation shall be conclusive unless the Committee determines such records to
be incorrect. Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

 


SECTION 7


 


AMENDMENT AND TERMINATION


 


(A)                                  THE PLAN MAY BE TERMINATED OR AMENDED BY
THE BOARD OF DIRECTORS AT ANY TIME, EXCEPT THAT THE FOLLOWING ACTIONS MAY NOT BE
TAKEN WITHOUT SHAREHOLDER APPROVAL:


 

(I)                                     ANY INCREASE IN THE NUMBER OF SHARES
THAT MAY BE ISSUED UNDER THE PLAN (EXCEPT BY CERTAIN ADJUSTMENTS PROVIDED FOR
UNDER THE PLAN);

 

10

--------------------------------------------------------------------------------


 

(II)                                  ANY CHANGE IN THE CLASS OF PERSONS
ELIGIBLE TO RECEIVE ISOS UNDER THE PLAN; OR

 

(III)                               ANY OTHER AMENDMENT TO THE PLAN THAT WOULD
REQUIRE APPROVAL OF THE COMPANY’S SHAREHOLDERS UNDER APPLICABLE LAW, REGULATION,
RULE, OR LISTING STANDARD OF ANY EXCHANGE OR AUTOMATIC QUOTATION SYSTEM.

 

Notwithstanding any of the foregoing, adjustments pursuant to Paragraphs (c) and
(d) of Section 4.2 shall not be subject to the limitations set forth above in
Paragraphs (a)(i) and (a)(ii) of this Section 7.

 


(B)                                 OPTIONS MAY NOT BE GRANTED UNDER THE PLAN
AFTER THE DATE OF TERMINATION OF THE PLAN, BUT OPTIONS GRANTED PRIOR TO THAT
DATE SHALL CONTINUE TO BE EXERCISABLE ACCORDING TO THEIR TERMS.


 


SECTION 8


 


DEFINED TERMS


 

Except as otherwise provided in a Participant’s Award Agreement, in addition to
the other definitions contained herein, the following definitions shall apply:

 


(A)                                  AFFILIATED COMPANY.  THE TERM “AFFILIATED
COMPANY” MEANS ANY COMPANY CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL
WITH THE COMPANY.

 


(B)                                 AWARD.  THE TERM “AWARD” SHALL MEAN ANY
AWARD OR BENEFIT GRANTED UNDER THE PLAN, INCLUDING, WITHOUT LIMITATION, THE
GRANT OF OPTIONS, SARS, STOCK UNIT AWARDS, RESTRICTED STOCK AWARDS, RESTRICTED
STOCK UNIT AWARDS AND PERFORMANCE SHARE AWARDS.

 


(C)                                  BOARD.  THE TERM “BOARD” SHALL MEAN THE
BOARD OF DIRECTORS OF THE COMPANY.

 


(D)                                 CHANGE IN CONTROL.  THE TERM “CHANGE IN
CONTROL” SHALL MEAN:

 

(I)                                     THE ACQUISITION BY ANY INDIVIDUAL,
ENTITY OR GROUP CONSTITUTING A “PERSON” WITHIN THE MEANING OF SECTION 13(D)(3)
OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”) (OTHER THAN APOLLO INVESTMENT FUND IV, LP OR ITS AFFILIATED ENTITIES) OF
“BENEFICIAL OWNERSHIP” (AS THAT TERM IS DEFINED BY RULE 13D 3 UNDER THE EXCHANGE
ACT) OF 50% OR MORE OF EITHER (A) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF
THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING
POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS SECTION 8(D), THE
FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL:  (1) ANY
ACQUISITION DIRECTLY FROM THE COMPANY, (2) ANY ACQUISITION BY THE COMPANY, (3)
ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY AFFILIATED COMPANY OR (4) ANY ACQUISITION BY
ANY CORPORATION PURSUANT TO A TRANSACTION THAT COMPLIES WITH SECTIONS
8(D)(II)(A), 8(D)(II)(B) AND 8(D)(II)(C);

 

11

--------------------------------------------------------------------------------


 

(II)                                  CONSUMMATION OF A REORGANIZATION, MERGER,
STATUTORY SHARE EXCHANGE OR CONSOLIDATION OR SIMILAR CORPORATE TRANSACTION
INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR THE ACQUISITION OF
ASSETS OR STOCK OF ANOTHER ENTITY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
(EACH, A “BUSINESS COMBINATION”), IN EACH CASE UNLESS, FOLLOWING SUCH BUSINESS
COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT
WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK AND THE
OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION THAT, AS A RESULT OF
SUCH TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION OF THE OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING ANY CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF,
RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT
THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST
50% OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM
SUCH BUSINESS COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE
EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR
SUCH BUSINESS COMBINATION; OR

 

(III)                               APPROVAL BY THE SHAREHOLDERS AND THE START
OF EFFECTUATION OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(E)                                  CODE.  THE TERM “CODE” MEANS THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED. A REFERENCE TO ANY PROVISION OF THE CODE SHALL
INCLUDE REFERENCE TO ANY SUCCESSOR PROVISION OF THE CODE.

 


(F)                                    ELIGIBLE GRANTEE.  WITH RESPECT TO AWARDS
OTHER THAN ISOS, THE TERM “ELIGIBLE GRANTEE” SHALL MEAN ANY EMPLOYEE, CONSULTANT
OR DIRECTOR OF THE COMPANY OR A SUBSIDIARY. WITH RESPECT TO ISOS, THE TERM
“ELIGIBLE GRANTEE” SHALL MEAN ANY EMPLOYEE OF THE COMPANY, A SUBSIDIARY (BUT
ONLY WITHIN THE MEANING OF SECTION 424 OF THE CODE), AND A PARENT.  AN AWARD MAY
BE GRANTED TO AN EMPLOYEE, IN CONNECTION WITH HIRING, RETENTION OR OTHERWISE,
PRIOR TO THE DATE THE EMPLOYEE FIRST PERFORMS SERVICES FOR THE COMPANY OR THE
SUBSIDIARIES, PROVIDED THAT SUCH AWARD SHALL NOT BECOME VESTED PRIOR TO THE DATE
THE EMPLOYEE FIRST PERFORMS SUCH SERVICES.

 

12

--------------------------------------------------------------------------------


 


(G)                                 FAIR MARKET VALUE.  FOR PURPOSES OF
DETERMINING THE “FAIR MARKET VALUE” OF A SHARE OF STOCK AS OF ANY DATE, THE
FOLLOWING RULES SHALL APPLY, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE:

 

(I)                                     WITH RESPECT TO CERTAIN DESIGNATED
OPTIONS TO BE GRANTED TO MANAGEMENT OF THE COMPANY AS AGREED TO BY THE COMPANY
AND THE OFFICIAL BONDHOLDERS COMMITTEE IN THE CHAPTER 11 CASE, THE “FAIR MARKET
VALUE” SHALL EQUAL THE AVERAGE CLOSING PRICE FOR THE COMPANY’S STOCK DURING THE
FIRST TWENTY DAYS AFTER THE FIRST DAY OF TRADING OF THE COMPANY’S STOCK ON
EITHER A NATIONAL SECURITIES EXCHANGE OR THE NASDAQ STOCK MARKET OR AS REPORTED
ON THE NASDAQ OTC BULLETIN BOARD SERVICE, THE NATIONAL QUOTATION BUREAU,
INCORPORATED, OR A COMPARABLE SERVICE.

 

(II)                                  IF THE PRINCIPAL MARKET FOR THE STOCK IS A
NATIONAL SECURITIES EXCHANGE OR THE NASDAQ STOCK MARKET, THEN THE “FAIR MARKET
VALUE” AS OF THAT DATE SHALL BE THE CLOSING SALE PRICE OF THE STOCK ON THE FIRST
BUSINESS DAY PRIOR TO THAT DATE ON THE PRINCIPAL EXCHANGE OR MARKET ON WHICH THE
STOCK IS THEN LISTED OR ADMITTED TO TRADING.

 

(III)                               IF SALE PRICES ARE NOT AVAILABLE, OR IF THE
PRINCIPAL MARKET FOR THE STOCK IS NOT A NATIONAL SECURITIES EXCHANGE AND THE
STOCK IS NOT QUOTED ON THE NASDAQ STOCK MARKET, THEN THE “FAIR MARKET VALUE” AS
OF THAT DATE SHALL BE THE AVERAGE BETWEEN THE HIGHEST BID AND LOWEST ASKED
PRICES FOR THE STOCK ON THE FIRST BUSINESS DAY PRIOR TO THAT DATE, AS REPORTED
ON THE NASDAQ OTC BULLETIN BOARD SERVICE, THE NATIONAL QUOTATION BUREAU,
INCORPORATED, OR A COMPARABLE SERVICE.

 

If paragraphs (i), (ii) or (ii) above are for any reason inapplicable, then the
Fair Market Value of the Stock shall be determined in good faith by the
Committee.

 


(H)                                 PARENT.  THE TERM “PARENT” MEANS ANY PRESENT
OR FUTURE PARENT CORPORATION OF THE COMPANY WITHIN THE MEANING OF SECTION 424(E)
OF THE CODE.

 


(I)                                     SUBSIDIARY.  THE TERM “SUBSIDIARY” MEANS
ANY PRESENT OR FUTURE SUBSIDIARY CORPORATION OF THE COMPANY WITHIN THE MEANING
OF SECTION 424(F) OF THE CODE, AND ANY PRESENT OR FUTURE BUSINESS VENTURE
DESIGNATED BY THE COMMITTEE IN WHICH THE COMPANY HAS A SIGNIFICANT INTEREST, AS
DETERMINED IN THE DISCRETION OF THE COMMITTEE.

 


(J)                                     STOCK.  THE TERM “STOCK” SHALL MEAN
SHARES OF COMMON STOCK OF THE COMPANY.

 


SECTION 9


 


GOVERNING LAW


 

Except to the extent governed by the General Corporation Law of Delaware, this
Plan shall be governed by and construed in accordance with the laws of the State
of Ohio.

 

13

--------------------------------------------------------------------------------

 